UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JIAN ZHANG, et al.,                                                  12/2/2019
               Plaintiffs,
                                                        18-cv-8659 (BCM)
        -against-
OSAKA STEAKHOUSE & SUSHI, INC., et                      ORDER
al.,
               Defendants.


BARBARA MOSES, United States Magistrate Judge.

       The Court has received and reviewed the parties’ joint letter dated November 15, 2019

(Dkt. No. 53), seeking approval of their proposed Settlement Agreement and Release (Agreement)

(Dkt. No. 53-1) pursuant to Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015).

The parties reached an agreement on the material terms of the Agreement following a settlement

conference supervised by the undersigned Magistrate Judge on September 24, 2019. (See Dkt. No.

48.)

       After careful review, the Court finds that the Agreement is fair and reasonable, as required

by Cheeks, 796 F.3d 199. It is hereby ORDERED that this action is DISMISSED with prejudice

and without costs.

       The Clerk of the Court is directed to close the case.

Dated: New York, New York
       December 2, 2019
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
